      Case 1:19-cv-00074-DLH-CRH Document 32 Filed 04/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Mark Bowen,                         )
                                    )
               Plaintiff,           )          ORDER
                                    )
       vs.                          )
                                    )          Case No. 1:19-cv-074
Pioneer Drilling Services, LTD, and )
Whiting Oil and Gas Corporation, )
                                    )
               Defendants.          )


       On April 8, 2020 Defendant Whiting Oil and Gas Corporation ("Whiting") filed a

"Suggestion of Bankruptcy . . . and Notice of Automatic Stay of Proceedings." (Doc. No. 30). On

April 17, 2020, Defendant Pioneer Drilling Services, LTD ("Pioneer") filed a "Notice of Suggestion

of Bankruptcy and Automatic Stay." (Doc. No. 31).

       Title Eleven of the United Sates Code, Section 362(a)(1) provides that, upon the filing of a

bankruptcy petition, all judicial and other proceedings are stayed. See 11 U.S.C.§ 362(a)(1); see also

Missouri v. U.S. Bankruptcy Court for E.D. of Arkansas, 647 F.2d 768, 775 (8th Cir. 1981). Whiting

and Pioneer have filed for Chapter 11 relief in the United States Bankruptcy Court for the Southern

District of Texas. Consequently, this matter is STAYED pursuant to 11 U.S.C. § 362(a) pending

resolution of the bankruptcy cases in the United States Bankruptcy Court for the Southern District

of Texas. The scheduling conference set for May 4, 2020, is CANCELLED.

       IT IS SO ORDERED.

       Dated this 21st day of April, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
